PARKER, Judge.
The attorney for Edward Eugene Graham has filed an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), challenging Graham’s conviction and sentence for possession of cocaine with intent to sell. We affirm the conviction; however, we remand for the entry of a corrected probation order.
Graham received a legal sentence of two years’ probation for this second-degree felony. He filed a motion pursuant to Florida Rule of Criminal Procedure 3.800(b) challenging the prosecution costs of $25 and the investigative costs of $72. The trial court granted the motion, but our record does not reflect that the probation order was corrected to delete these costs. The State concedes that this court should remand to the trial court for entry of a corrected probation order to delete costs of prosecution and to reduce the amount *262payable to the clerk of the circuit court from $325 to $253.
Therefore, we affirm Graham’s conviction and remand the case with directions to the trial court to enter a corrected probation order.
NORTHCUTT and SILBERMAN, JJ., Concur.